Cole, J.
On the motion for a rehearing, the counsel for the respondent has raised the. question of the eonstitution-*295ality of the law of 1861, upon which this cause is decided. He contends that this law is invalid, because it attempts to deprive a court of equity of the power to issue a writ of injunction in a case where, by the general principles of equity jurisprudence, it is the appropriate remedy. The plaintiff, he says, complains of a continuing trespass injurious to his property, and, but for this statute, he insists there is no doubt but a writ of injunction would issue to restrain it. The effect of this law, it is argued, is to permit private property‘to be taken and used permanently by a railroad corporation without compensation being first made, as the constitution requires, and deprive the party injured of an injunction to restrain such use. How far it is competent for the legislature to deprive courts of equity of the power to issue injunctions in all cases where that remedy has been heretofore granted, we will not undertake to determine. For, although the remedy by an injunction, temporary or permanent, is extensively afforded by courts of equity, yet whether the writ shall issue in a given case depends wholly upon the equitable circumstances of that case. Hence the authorities say that the granting or refusal of an injunction is a matter resting in the sound discretion of the court. This discretion the legislature has attempted to control, where certain facts exist. That is, in a case where the owner has permitted a railroad company to construct its track across his land, or where the land shall have been appropriated by the company for the use of its road without compensation having first been' made therefor, then the owner must resort to his other legal remedies for redress; or, after the damages hhve been assessed by commissioners, he may have an injunction to. restrain the company from further using the land, if it neglects to pay such damages. But the court is not to interfere by way of injunction before the damages have been assessed- The statute seems to be *296framed on the idea that there has been some delay on the part of the owner in asserting -his rights, or some acquiescence in the use of his property, by the corporation, which renders it inequitable that he should have an injunction in the first instance. It is a familiar principle, that if a party is guilty of laches or unreasonable delay in the enforcement of his. rights, he thereby forfeits his claim to equitable relief. Sheldon v. Rockwell, 9 Wis., 166. And this statute seems to he based upon this pi’inciple, and attempts to control the discretion of the court in granting injunctions where certain facts exist. Is it not competent for the legislature to enact such a law ? If seems to us that it is. At all events, when applied to the' facts of this case, the law would not seem to operate very inequitably. Eor it appears that about the 1st of September, 1856, the defendant, The Racine & Milwaukee Railroad Company, laid down its track in and upon the north half of the public street opposite to and adjoining the lot mentioned in the complaint, and has used that poi'tion of the street ever since for the purposes of its road. On the 17th day of December, 1861, the plaintiff became the owner of that lot. Of course, he must he presumed to have taken his conveyance with full knowledge of the fact that the company had been operating its road upon the street adjoining his lot for several years. He waits more than four years longer before taking any steps to enforce his rights. He then comes into court, and asks that the company be restrained from further using or operating its track at that place, until it has done certain things. Under these circumstances it would not seem inequitable to say, .in the absence of the statute we have been considering, that he- is not entitled to an injunction. His other legal remedies are open to him; or he may have the damages assessed, and then apply for an injunction if they are not paid.
*297Eor these reasons the motion for a rehearing must he denied.
By the Court. — Motion denied.